DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-5, 8-17, and 19-23) in the reply filed on 5/3/22 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the gate structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner disregards “the gate structure” from the claim to resolve the lack of antecedent basis.  However, appropriate correction and/or clarification is requested.
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 states the source/drain electrode is disposed in the insulation layer but this is already specified in its parent claim 17 (line 3).  Therefore, claim 23 does not further limit claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. 2019/0267319 A1; “Sharma 1”) in view of Sharma et al. (U.S. 2019/0296104 A1; “Sharma 2”).
Regarding claim 1, Sharma 1 discloses a structure comprising:
An interconnect structure (134, Fig. 3) ([0044]);
An aluminum oxide layer (108, Fig. 3) over the interconnect structure ([0026]); and
A channel layer (110, Fig. 3) disposed over the aluminum oxide layer ([0023]).
Yet, Sharma 1 does not disclose the channel layer comprises cuprous oxide.  However, Sharma 2 discloses a channel layer comprising cuprous oxide ([0038]).  Cuprous oxide has the advantage of lower production costs as compared to other channel materials.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sharma 1 with the channel layer comprising cuprous oxide, as taught by Sharma 2, so as to lower costs.
Regarding claim 2, Sharma 1 discloses the aluminum oxide layer comprises a thickness within the range of 1 nm and 5 nm ([0026]).
Regarding claim 3, Sharma 1 discloses the channel layer (110, Fig. 3) is disposed directly on the aluminum oxide layer (108, Fig. 3) ([0026]).  Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).
Regarding claim 5, Sharma 1 discloses a source/drain electrode (102, 104, Fig. 3) disposed on the channel layer, wherein the source/drain electrode comprises platinum (Pt), copper (Cu), nickel (Ni), cobalt (Co), or ruthenium (Ru) ([0024]). Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).
Regarding claim 8, Sharma 1 discloses the interconnect structure (134, Fig. 3) comprises a metal feature (114, Fig. 3), wherein the channel layer (110, Fig. 3) is disposed directly over the metal feature (114, Fig. 3) such that the aluminum oxide layer (108, Fig. 3) is sandwiched between the metal feature (114, Fig. 3) and the channel layer (110, Fig. 3). Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).
Examiner notes “directly over” in this claim is interpreted as “directly overlapping with possible intervening layers between” rather than “on top of without intervening layers between” because the latter interpretation conflicts with the rest of the claim (e.g., the aluminum oxide is sandwiched between the metal feature/interconnect structure and the channel/cuprous oxide layer).
Regarding claim 9, Sharma 1 discloses a device comprising:
An interconnect structure (134, Fig. 3) comprising a metal feature (114, Fig. 3) ([0044]);
A transistor comprising:
A dielectric layer (108, Fig. 3) disposed over the metal feature ([0026]); and
A channel layer (110, Fig. 3) disposed on the dielectric layer ([0023]);
A source/drain electrode (102, 104, Fig. 3) disposed on the channel layer.
Yet, Sharma 1 does not disclose the channel layer comprises cuprous oxide.  However, Sharma 2 discloses a channel layer comprising cuprous oxide ([0038]).  Cuprous oxide has the advantage of lower production costs as compared to other channel materials.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sharma 1 with the channel layer comprising cuprous oxide, as taught by Sharma 2, so as to lower costs.
Regarding claim 10, Sharma 1 discloses the transistor is a p- type transistor ([0023]).
Regarding claim 11, Sharma 1 discloses a plurality of logic transistors (140, Fig. 3) disposed below the interconnect structure ([0032], [0036]), wherein the transistor is in electrical communication with the plurality of logic transistors ([0032]), wherein the transistor is configured to switch off the plurality of logic transistors ([0042]).  
Examiner notes the language “to reduce power consumption” is merely intended result language and does not add any appreciable weight to the claim.  Furthermore, since the prior art references (Sharma 1 and Sharma 2) recite the same structure limitations as in applicant’s claims, these references are seen by examiner as having the same results.  
Regarding claim 12, Sharma 1 discloses the plurality of logic transistors comprises FinFET or gate-all-around (GAA) transistors ([0036]).
Regarding claim 13, Sharma 1 discloses the dielectric layer (108, Fig. 3) comprises aluminum oxide ([0026]).
Regarding claim 14, Sharma 1 discloses the dielectric layer comprises a thickness within the range of about 1 nm and about 5 nm ([0026]).
Regarding claim 15, Sharma 1 discloses a device comprising:
A transistor comprising:
A metal line layer (114, Fig. 3) ([0044]);
A dielectric layer (108, Fig. 3) disposed on (interpreted as “on top of”) the metal line layer ([0026]); and
A channel layer (110, Fig. 3) disposed on the dielectric layer ([0023]);
A source/drain electrode (102, 104, Fig. 3) disposed on the channel layer.
Yet, Sharma 1 does not disclose the channel layer comprises cuprous oxide.  However, Sharma 2 discloses a channel layer comprising cuprous oxide ([0038]).  Cuprous oxide has the advantage of lower production costs as compared to other channel materials.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sharma 1 with the channel layer comprising cuprous oxide, as taught by Sharma 2, so as to lower costs.
Regarding claim 16, Sharma 1 discloses the dielectric layer (108, Fig. 3) comprises aluminum oxide ([0026]).
Regarding claim 17, Sharma 1 discloses the dielectric layer (108, Fig. 3), the channel layer (110, Fig. 3), and the source/drain electrode (102, 104, Fig. 3) are disposed in an insulation layer (within 130, Fig. 3) ([0044]), wherein the insulation layer (within 130, Fig. 3) is in direct contact with the dielectric layer (108, Fig. 3) and channel layer (110, Fig. 3).  Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).
Regarding claim 19, Sharma 1 discloses an interconnect structure (134, Fig. 3), wherein the metal line layer (114, Fig. 3) is disposed in the interconnect structure (134, Fig. 3).
Regarding claim 20, Sharma 1 discloses a plurality of logic transistors (140, Fig. 3) disposed below the interconnect structure ([0032], [0036]), wherein the transistor is in electrical communication with the plurality of logic transistors ([0032]), wherein the transistor is configured to switch off the plurality of logic transistors ([0042]).
Examiner notes the language “to reduce power consumption” is merely intended result language and does not add any appreciable weight to the claim.  Furthermore, since the prior art references (Sharma 1 and Sharma 2) recite the same structure limitations as in applicant’s claims, these references are seen by examiner as having the same results.  
Regarding claim 21, Sharma 1 discloses the channel layer (110, Fig. 3) and the aluminum oxide layer (108, Fig. 3) are vertically sandwiched between the source/drain electrode (102, 104, Fig. 3) and the metal feature (114, Fig. 3).  Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).
Regarding claim 22, Sharma 1 discloses an insulation layer (within 130, Fig. 3) disposed over the interconnect structure (134, Fig. 3) and in direct contact with sidewalls of the aluminum oxide layer (108, Fig. 3) and the channel layer (110, Fig. 3) ([0044]). Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).
Regarding claim 23, Sharma 1 discloses the source/drain electrode (102, 104, Fig. 3) is disposed in the insulation layer (within 130, Fig. 3) ([0044]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. 2019/0267319 A1; “Sharma 1”) as modified by Sharma et al. (U.S. 2019/0296104 A1; “Sharma 2”) as applied to claim 1 above, and further in view of Ooi et al. (“Formation of cuprous oxide films via oxygen plasma”; “Ooi”).
Regarding claim 4, Sharma 1 discloses a channel layer (110, Fig. 3) extends along a top surface of the aluminum oxide layer (108, Fig. 3).  Sharma 2 discloses the channel layer comprises cuprous oxide ([0038]).  Yet, Sharma 1 and Sharma 2 do not disclose the cuprous oxide has a (111) crystal plane.  However, Ooi discloses a cuprous oxide having a (111) crystal plane as a result of an oxygen plasma formation process (Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Sharma 1 and Sharma 2 with the cuprous oxide having a (111) crystal plane, as taught by Ooi, so as to be able to form the channel layer using an oxygen plasma process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        5/20/2022